COLORADO COURT OF APPEALS                                     2016COA179


Court of Appeals No. 13CA1600
Jefferson County District Court No. 12CR1974
Honorable Christie A. Bachmeyer, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Corey Anthony Lopez,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                 Division VII
                         Opinion by JUDGE BOORAS
                         Terry and Berger, JJ., concur

                        Announced December 15, 2016


Cynthia H. Coffman, Attorney General, Kevin E. McReynolds, Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Douglas K. Wilson, Colorado State Public Defender, Audrey E. Bianco, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Corey Anthony Lopez, appeals the trial court’s

 judgment of conviction entered on jury verdicts finding him guilty of

 one count each of first degree murder — after deliberation;

 attempted first degree murder — after deliberation; reckless

 endangerment; and third degree assault. We affirm.

                            I. Background

¶2    In 2012, defendant’s girlfriend, R.B., was at a bar drinking

 with her mother, brother, and a friend. At some point, defendant

 joined them.

¶3    Later in the evening, the group left the bar and continued

 drinking at R.B.’s friend’s home. After some additional drinking,

 defendant told R.B. that he wanted to go home because he had to

 get up early for work the next day. However, R.B. told defendant

 she did not want to leave, and the two began arguing. Eventually,

 R.B. left her friend’s house, got into her brother’s car, and asked

 him to take her home. As defendant attempted to convince R.B. to

 come home with him, R.B.’s friend intervened, asking defendant to

 stop bothering R.B. At that point, defendant began arguing with

 R.B.’s friend and, as the argument escalated, defendant became so




                                   1
 angry that he punched out his car window. R.B. then exited her

 brother’s vehicle and left the scene on foot.

¶4    The police responded to a noise complaint at R.B.’s friend’s

 house soon thereafter. After the police left, R.B.’s mother and

 brother headed home, and defendant joined them.

¶5    When the group arrived at the home, R.B. was asleep on the

 couch. At approximately 5 a.m., defendant and R.B. traveled to

 defendant’s apartment. Later that afternoon, defendant called 911

 to report that R.B. was not breathing. When the police and

 paramedics arrived, R.B. was dead.

¶6    In interviews with the police, defendant claimed that he and

 R.B. had had consensual “make-up” sex, and, at some point, he

 was behind R.B. with his arms draped over and around her

 shoulders. He said that after they were done, he cuddled with R.B.

 and went to sleep. In explaining why R.B. was fully clothed when

 the police and paramedics arrived, he said that he and R.B. had

 both worn their underwear during sex and that he did not want

 anyone to see R.B. in her underwear.

¶7    As the police waited on R.B.’s autopsy reports, they were

 contacted by defendant’s ex-girlfriend, S.E. S.E. told the police that


                                    2
  based on her experience dating defendant, she believed defendant

  may have strangled R.B. Her belief was based on an incident in

  2008 when, according to S.E., defendant nearly strangled her to

  death during an argument, only to be saved by a friend who had

  forced her way into S.E. and defendant’s bedroom.

¶8     The autopsy report later showed that R.B. had died of manual

  strangulation.

¶9     The district attorney subsequently charged defendant with

  first degree murder — after deliberation as to R.B. and attempted

  first degree murder — after deliberation as to S.E. At the end of

  trial, at defendant’s request, the court also instructed the jury on

  the lesser nonincluded offenses of reckless endangerment and third

  degree assault as to S.E. The jury convicted defendant of (1) first

  degree murder — after deliberation as to R.B.; (2) attempted first

  degree murder — after deliberation as to S.E.; and (3) the lesser

  nonincluded offenses.

                            II. Sequestration

¶ 10   Defendant first contends that the trial court erred when it

  allowed R.B.’s mother and brother, who were witnesses for the




                                     3
  prosecution, to be present during testimony at defendant’s

  preliminary hearing and trial. We are not persuaded.

                A. Standard of Review and Applicable Law

¶ 11   Decisions related to the sequestration of witnesses are

  reviewed for an abuse of discretion. See People v. Cohn, 160 P.3d
336, 346 (Colo. App. 2007).

¶ 12   Absent limited exceptions not relevant here, CRE 615 provides

  that upon the request of a party, the trial court shall order the

  exclusion of witnesses from the courtroom “so that they cannot

  hear the testimony of other witnesses.” “The purpose of a

  sequestration order is to ‘prevent a witness from conforming his [or

  her] testimony to that of other witnesses and to discourage

  fabrication and collusion.’” People v. Villalobos, 159 P.3d 624, 629

  (Colo. App. 2006) (alteration in original) (citations omitted).

¶ 13   However, article II, section 16a of the Colorado Constitution

  provides that “surviving immediate family members . . . shall have

  the right to be heard when relevant, informed, and present at all

  critical stages of the criminal justice process.” The legislature has

  codified this right in part 3 of title 24, article 4.1 (the Victims’

  Rights Act), and section 24-4.1-302.5(1)(b), C.R.S. 2016, states that


                                       4
  victims have “[t]he right to be informed of and present for all critical

  stages of the criminal justice process as specified in section 24-4.1-

  302(2).” See also People v. Coney, 98 P.3d 930, 935 (Colo. App.

  2004). As relevant here, section 24-4.1-302(2), C.R.S. 2016, defines

  “critical stages” to include preliminary hearings and the defendant’s

  trial.

¶ 14       Although “CRE 615 does not provide authority for departing

  from the constitution and statute,” Coney, 98 P.3d at 935, section

  24-4.1-303(6)(a), C.R.S. 2016, states that “[a] victim . . . may be

  present at all critical stages of a criminal proceeding regarding any

  crime against such victim unless the court or the district attorney

  determines that exclusion of the victim is necessary to protect the

  defendant’s right to a fair trial.” (Emphasis added.)

                                 B. Discussion

¶ 15       Based on our review of the record, we discern no abuse of

  discretion by the trial court in allowing R.B.’s mother and brother to

  be present during testimony at defendant’s preliminary hearing and

  trial.

¶ 16       Initially, we note that R.B.’s mother and brother are both

  included in the statutory definition of a “victim” under the Victims’


                                       5
  Rights Act. § 24-4.1-302(5). And because the Victims’ Rights Act

  represents a decision on a matter of public policy — here, that

  R.B.’s mother and brother have a right to be present during the trial

  of her accused killer — the statute controls over CRE 615. See

  People v. Wiedemer, 852 P.2d 424, 436 (Colo. 1993) (“In drawing the

  distinction between substance and procedure, we have held that in

  general, rules adopted to permit the courts to function and function

  efficiently are procedural whereas matters of public policy are

  substantive and are therefore appropriate subjects for legislation.”);

  see also People v. McKenna, 196 Colo. 367, 372-73, 585 P.2d 275,

  278-79 (1978) (on substantive matters, a statute controls over a

  rule promulgated by the court); Coney, 98 P.3d at 935.

¶ 17   Nonetheless, as defendant points out, section 24-4.1-303(6)(a)

  provides a trial court with authority to exclude a deceased victim’s

  family members if it “determines that exclusion . . . is necessary to

  protect the defendant’s right to a fair trial.” However, while

  defendant is correct that the court had authority to exclude R.B.’s

  mother and brother, the trial court determined that such exclusion

  was not necessary in this case. And based on the reasons given by




                                     6
  defense counsel for the need to exclude the witnesses, we discern

  no abuse of discretion by the trial court in reaching that decision.

¶ 18   At the preliminary hearing, defense counsel contended that

  R.B.’s mother and brother should have been excluded from the

  courtroom because they were not collateral witnesses and because

  “we’ll probably learn through the course of th[e] hearing through

  the D.A. investigator . . . that there ha[d] been a lot of rumors and

  information being exchanged between various witnesses.” The

  prosecutor responded that she did not “know what [defense

  counsel] [wa]s referencing in that last portion” and asked that R.B.’s

  mother and brother be allowed to remain in the courtroom for the

  preliminary hearing. Because the family members were not

  scheduled to testify at the hearing, and in light of “the mandate

  contained in the Constitution permitting the family to remain in the

  courtroom,” the court, relying on Coney, allowed R.B.’s family to

  remain.

¶ 19   The court and the parties revisited the issue at trial. Citing

  Coney for the proposition that victims have a right to be present

  during trial, the court asked defense counsel, “And I guess what I

  don’t know from the defense is, what is your specific objection if


                                     7
  they are here? I’m assuming there are police reports. But did you

  have a specific objection or is there an order that we can do?” The

  following colloquy then occurred:

             [Defense counsel:] Your Honor, I just — Your
             Honor, I am just concerned about witnesses,
             any witnesses watching testimony of other
             witnesses and discussing that testimony with
             other witnesses.

             ...

             [Court:] And so you’re just concerned that they
             might talk to each other about the witnesses or
             what are you concerned about specifically?

             [Defense counsel:] Yes. I am concerned about
             talking about testimony that they’ve observed
             and seen with other witnesses who may testify.

             [Court:] And I can admonish them. But what
             is the prosecution’s position?

             [Prosecutor:] They’ve been instructed to that
             part of the sequestration order, that that
             would apply to them and they’re not to discuss
             either their own testimony or anything that
             they would hear.

¶ 20   In ruling on defense counsel’s request, the court stated that in

  “balancing . . . the victim’s constitutional right and the defendant’s

  constitutional right to due process,” it would allow R.B.’s mother

  and brother to watch the trial. However, the court gave both the

  following admonishment:

                                      8
            Whatever you hear in the courtroom, you
            cannot tell anyone else, and that’s an order of
            the Court which is subject to contempt. And
            so you can’t go home at night and tell others,
            especially those other people that might testify.

            And I would ask you not to talk at all to
            anyone about the testimony you hear during
            these two weeks, because that could go
            through a chain and then somebody that may
            testify could hear it from a third party that
            you’ve told. So I’m going to ask that you do
            not discuss anything you heard in the
            courtroom with anyone else until this trial is
            over.

            And under that scenario, I will allow you then
            to sit through the trial.

¶ 21   The court then asked both witnesses if they understood its

  order, and both replied that they did.

¶ 22   In this case, defense counsel was unable — at either the

  preliminary hearing or defendant’s trial — to articulate any specific

  grounds raising concerns that the witnesses would conform their




                                    9
  testimony.1 And although appellate counsel offers portions of the

  mother’s and brother’s testimony that are similar to other

  witnesses’ testimony, the trial court had not heard any trial

  testimony at the time it made its ruling.2

¶ 23   Lastly, we note that to the extent the mother’s or brother’s

  trial testimony was different from the account they gave in their

  reports to police, defendant had access to those reports and was

  free to impeach the witnesses on that basis.

¶ 24   In sum, in light of (1) defense counsel’s failure to identify any

  specific grounds raising concerns about conforming testimony; (2)

  the court’s admonishment, which we presume the witnesses


  1 In light of the record, even if we assume that we should apply the
  various balancing tests applied by other courts, we would reach the
  same result. See, e.g., In re Mikhel, 453 F.3d 1137, 1139 (9th Cir.
  2006) (per curiam) (“[Under the Federal Crime Victim’s Rights Act,]
  [a] district court may exclude a victim-witness from the courtroom if
  the court finds by ‘clear and convincing evidence . . . that testimony
  by the victim would be materially altered if the victim heard other
  testimony at that proceeding.’”) (emphasis added) (citation omitted);
  Gabriel v. State, 925 P.2d 234, 236 (Wyo. 1996) (in considering
  whether to allow an exception to the rule requiring courts to grant a
  defendant’s motion to sequester witnesses, “the standard is whether
  good cause is shown that the exemption should not be granted”)
  (emphasis added).
  2 In any event, as defendant acknowledges, similar testimony may

  simply have resulted from the witnesses perceiving the events in the
  same way.

                                    10
  understood and followed, see, e.g., People v. Rhea, 2014 COA 60,

  ¶ 68; and (3) defendant’s opportunity to cross-examine the

  witnesses, we discern no abuse of discretion by the trial court in

  allowing R.B.’s mother and brother to be present during testimony

  at defendant’s preliminary hearing and trial.

                         III. Basketball Analogy

¶ 25   Defendant next contends that the trial court committed

  reversible error when it used a basketball analogy to explain to the

  jury the law of intoxication. We are not persuaded.

                       A. Additional Background

¶ 26   During voir dire, defense counsel questioned jurors about an

  intoxication defense, at which point several jurors expressed their

  opinion that a defendant, even if intoxicated, is nonetheless

  responsible for his or her actions. For instance, defense counsel

  asked a juror, “What about a situation where somebody is . . .

  charged with actually killing somebody with intent and after

  deliberation, causing the death of another person and that they

  claim I’m not responsible because I didn’t mean to do it because I

  was so drunk.” The juror responded,




                                   11
             Well . . . there are different types of murder:
             [f]irst-degree murder, you know,
             manslaughter, things like that, so it might
             lessen the ultimate charge or what they’re
             charged with. But I do believe they’re
             responsible for their actions. If it’s the
             drinking that causes them to commit the
             murder, then they’re responsible for the
             drinking to begin with.

¶ 27   After a number of similar questions and answers, the trial

  court interjected and told the jurors that “[w]e’re not trying to ask,

  do you like the law or do you hate the law or, in this situation, what

  do you think about that law or that law? It’s just really, whatever it

  is, can you follow the law?” After more of the same questioning, the

  trial court provided the jury with the following analogy:

             The law of intoxication. If we are at a
             [basketball] game. Say you’re shooting —
             you’re running down the court trying to make
             a basket and you jump up and you made a
             shot. You intended, at that point, to make a
             basket, right?

             All right. And so, if you have the intent to
             make the basket and you jump up and do it.
             By doing that, you’re showing you have that
             intent.

             If you are intoxicated, as a jury, as you believe
             that the person is running down in the
             basketball game is so intoxicated, you have to
             decide if they’re so intoxicated about they —
             whatever the evidence you hear, that they can


                                     12
            no longer have that intent to shoot the basket
            because they’re so intoxicated. So it’s just one
            of the elements that the prosecution has to
            prove.

            And I don’t — I don’t want to go through all the
            legal parts of it. And as I said, we don’t know
            what the evidence is going to be. We don’t
            even know if it’s going to be brought up. I
            don’t know. But generally, it just goes to the
            intent. It’s one of the elements the prosecution
            will have to show.

                              B. Discussion

¶ 28   Defendant contends that “[t]he court told the jurors they

  would need to, in essence, determine whether that player had ‘that

  intent to shoot the basket,’ or not due to intoxication.” In doing so,

  defendant continues, the court “left out entirely the question of

  whether the player had intended to make the basket or not.”

  Defendant asserts that in failing to make this distinction, the court

  informed the jury that it should be concerned with whether

  defendant “acted intentionally, not whether he intended to cause

  R.B.’s death.”

¶ 29   As an initial matter, the jury did not necessarily parse the

  court’s comments in the same manner as, and draw the same

  conclusions that, defendant does on appeal. Furthermore, as the



                                    13
  Attorney General points out, the court, in its initial analogy, said,

  “You intended, at that point, to make a basket, right?” In light of

  this initial comment, it is possible that the jury interpreted the

  court’s analogy to mean that intoxication, under appropriate

  circumstances, could have negated the hypothetical shooter’s intent

  to “make” the basket.

¶ 30   But even if the trial court’s analogy constituted error, reversal

  would not be required under the plain error standard of review. See

  People v. Carter, 2015 COA 24M, ¶ 13 (assuming without deciding

  that the trial court’s reasonable doubt analogy was erroneous, but

  concluding that such an error did not require reversal under the

  plain error standard).

¶ 31   To establish plain error, defendant must show that the

  putative error was both obvious and so substantial that it

  undermined the fundamental fairness of the trial itself, casting

  serious doubt on the reliability of the judgment of conviction.

  People v. Miller, 113 P.3d 743, 750 (Colo. 2005). We conclude that

  defendant has failed to establish that the court’s error, if any, was

  substantial.




                                    14
¶ 32   First, as defendant acknowledges, at the close of evidence, the

  trial court correctly instructed the jury that (1) “[t]he evidence

  presented . . . has raised the question of self-induced intoxication

  with respect to the offense of Murder in the First Degree, and

  Criminal Attempt[ed] Murder in the First Degree”; (2) it could

  “consider whether or not evidence of self-induced intoxication

  negates the existence of the elements of ‘after deliberation and with

  intent’”; (3) “[t]he prosecution has the burden of proving all the

  elements of the crimes charged beyond a reasonable doubt”; and (4)

  if it found “the defendant was intoxicated to such a degree that he

  did not act with the required mental state, you should find him not

  guilty of that offense.” We presume the jury understood and

  followed the trial court’s instructions, and nothing in the record

  rebuts that presumption. See Carter, ¶¶ 58-59 (assuming the trial

  court’s use of a puzzle analogy to explain reasonable doubt was

  erroneous, the division concluded that reversal was not required

  under the plain error standard because the court correctly

  instructed the jury on the definition of reasonable doubt); see also

  People v. Baca, 2015 COA 153, ¶¶ 13-14 (same); People v. Boyd,

  2015 COA 109, ¶¶ 12-13 (“[A]ny risk of prejudice here was


                                     15
  mitigated by the court’s written jury instructions, which correctly

  articulated the burden of proof and the presumption of innocence

  and which we presume the jury understood and correctly applied.”)

  (cert. granted Mar. 21, 2016); People v. Estes, 2012 COA 41, ¶ 12

  (same).

¶ 33   Second, the trial court began its analogy by referencing the

  shooter “mak[ing] a basket,” and it ended its analogy by telling the

  jury that intoxication “generally . . . goes to the intent,” which is

  “one of the elements the prosecution will have to show.” Thus, as

  we set forth above, it is possible that the jury interpreted the court’s

  analogy to mean that defendant’s intoxication could have negated

  his specific intent to cause R.B.’s death.

¶ 34   Lastly, as the Attorney General notes, during closing

  arguments, the parties focused on the court’s correct self-induced

  intoxication instruction, rather than on the allegedly erroneous

  basketball analogy.

¶ 35   For all of these reasons, any error in the trial court’s analogy

  would not be so substantial that it would undermine our confidence

  in the reliability of the judgment of conviction. See Miller, 113 P.3d

  at 750.


                                     16
                         IV. Cross-Examination

¶ 36   Defendant last contends that the trial court erred in

  precluding his counsel from asking a prosecution witness, Amanda

  DeLeon, whether S.E. had smoked marijuana on the day of the

  attempted murder. We are not persuaded.

                       A. Additional Background

¶ 37   Before trial, defendant filed a motion in limine asking the

  court to bar the prosecution from introducing evidence of his drug

  use. At a hearing on the motion, the prosecution stated that it did

  not intend to introduce such evidence. However, it noted that it

  planned to offer for admission photos of defendant’s apartment, and

  that a number of those photos “contain[ed] numerous bongs.”

¶ 38   While the parties and the court discussed how to resolve this

  problem, defense counsel stated that she might seek to question

  prosecution witnesses about their alleged drug use, contending that

  such evidence was relevant to the witnesses’ credibility. When the

  court asked how that information was relevant to credibility,

  counsel responded that the witnesses’ alleged drug use at the time

  of the events about which they would testify could have altered the

  witnesses’ ability to perceive and recall the events. Referring to


                                    17
  R.B.’s murder, the court agreed, saying, “I understand for the night

  of the incident, that would be relevant for everybody that was there

  if anybody is going to testify about what happened.”

¶ 39   The prosecution called the attempted murder victim, S.E., on

  the fifth and sixth days of trial. On direct examination, she said

  that defendant had strangled her and did not stop doing so until

  her friend, DeLeon, forced her way into S.E. and defendant’s

  bedroom and pulled defendant off of her. Although defense counsel

  impeached S.E.’s credibility during cross-examination, she did not

  ask S.E. whether she had been under the influence of marijuana on

  the day of the attempted murder.

¶ 40   The prosecution then called DeLeon. During the prosecutor’s

  direct examination, DeLeon said that she did not remember a

  number of the details of the incident as she had previously

  represented them in an interview with the police. For instance,

  DeLeon initially told the police that she heard S.E. screaming for

  help and, in response, she (or another individual who was present

  at the time) forced her way into the bedroom and pulled defendant

  off of S.E. During her direct examination, however, she said that

  she only remembered defendant sitting on S.E. to stop S.E. from


                                   18
  scratching and hitting him; she did not remember (1) the couple

  arguing in the bedroom; (2) S.E. calling for help; or (3) forcing her

  way into the bedroom. The prosecutor ended her questioning by

  asking DeLeon if she had been smoking marijuana on the day of the

  attempted murder, and DeLeon responded that she had.

¶ 41   During cross-examination of DeLeon, defense counsel asked

  whether DeLeon had been smoking marijuana with S.E. on the day

  in question. The prosecutor objected, contending that it was an

  improper question because “[y]ou can ask this witness about her

  ability to perceive, but you can’t ask her to comment on another

  witness’ ability to perceive . . . [s]he can’t comment on that because

  that’s not for this witness.” Defense counsel responded that she

  was “not asking her to make a comment on [S.E.’s] ability to

  perceive. I’m asking her to say whether or not she was smoking

  marijuana or not, and the jury can determine whether it’s relevant

  to her credibility or not.” The trial court asked defense counsel a

  follow-up question: “[I]f you’re not asking whether or not it affected

  her ability to perceive, why is it relevant?” Counsel replied that

  “that’s a determination for the jury to make, Judge. It’s not a

  determination for Ms. DeLeon to determine whether it affects other


                                    19
  people. . . . How could she determine if it affected [S.E.’s] ability.

  The fact that she was using drugs goes to her credibility.”

¶ 42     Ultimately, the trial court sustained the objection. It reasoned

  that

              [i]f defense had asked . . . the victim, [S.E.],
              whether she was smoking marijuana at the
              time this occurred, I think that would be
              relevant because then they can talk about
              whether her perceptions were different or
              whatever. It’s only relevant if you can say that
              by smoking marijuana, it’s affected her like
              she said been smoking all day or been smoking
              for three days, or whatever. But right now,
              what is the jury going to be left with?

              The jury will be left with your scenario that she
              had issues with smoking marijuana. They
              won’t know how much or her perception
              because there’s nobody here to testify what
              that was like. It’s just going to hang out there.
              And that’s why we did the motion in limine
              ahead of time because if you want [to] bring it
              up, if you want to do this, you can’t do it
              through impeachment, but you can bring it up
              in your case-in-chief.

              ...

              I just don’t find that that’s going to be relevant
              at this point. And I think it just goes to her
              character without any basis.




                                      20
                         B. Standard of Review

¶ 43   Trial courts are vested with broad discretion regarding the

  admissibility of evidence, see, e.g., People v. Manyik, 2016 COA 42,

  ¶ 83, and the extent and type of cross-examination they will allow,

  People v. Silva, 987 P.2d 909, 918 (Colo. App. 1999). Accordingly,

  we will not disturb a trial court’s decision regarding such matters

  absent an abuse of discretion. Manyik, ¶ 83. To establish an abuse

  of discretion, a defendant must show that the trial court’s decision

  was manifestly arbitrary, unreasonable, or unfair, or was based on

  a misunderstanding or misapplication of the law. Id. at ¶ 65.

¶ 44   Defendant preserved the contention he now raises on appeal,

  so we apply the harmless error standard to determine if reversal is

  required. See Merritt v. People, 842 P.2d 162, 166-67 (Colo. 1992).

                           C. Applicable Law

¶ 45   “All relevant evidence is admissible, except as otherwise

  provided by” the United States or Colorado Constitutions, statute,

  or other rule. CRE 402; see also Yusem v. People, 210 P.3d 458,

  463 (Colo. 2009). And evidence is relevant if it has “any tendency to

  make the existence of any fact that is of consequence to the




                                   21
  determination of the action more probable or less probable than it

  would be without the evidence.” CRE 401.

¶ 46   “[W]hether the witness was, at the time of the events as to

  which he testifies, under the influence of some drug that could have

  affected his perception of those events bears directly on credibility.”

  People v. Dunham, 2016 COA 73, ¶ 27. This type of evidence is

  generally relevant, then, because “reasonable inquiry regarding

  matters probative of the credibility of [a] witness is always relevant

  on cross-examination.” People v. Mandez, 997 P.2d 1254, 1267

  (Colo. App. 1999).

¶ 47   However, under CRE 403, even relevant evidence “may be

  excluded if its probative value is substantially outweighed by the

  danger of unfair prejudice, confusion of the issues, or misleading

  the jury, or by considerations of undue delay, waste of time, or

  needless presentation of cumulative evidence.”

¶ 48   Consistent with CRE 403, “a trial court has wide latitude,

  insofar as the Confrontation Clause is concerned, to place

  reasonable limits on cross-examination based on concerns about,

  for example, harassment, prejudice, confusion of the issues, the

  witness’ safety, or interrogation which is repetitive or only


                                    22
  marginally relevant.” Merritt, 842 P.2d at 166. But a trial court

  should not excessively limit a defendant’s cross-examination of a

  witness regarding the witness’s credibility. Id.

                             D. Discussion

¶ 49   As an initial matter, we agree with defendant that evidence of

  S.E.’s alleged marijuana use on the day of the attempted murder

  was relevant. See Dunham, ¶ 27. We do not agree, however, that

  the trial court abused its discretion in precluding defense counsel

  from asking one witness, DeLeon, whether another witness, S.E.,

  was under the influence of marijuana on the day in question.

¶ 50   Although the court did not precisely identify CRE 403 in ruling

  on the prosecutor’s objection, the reasons it articulated for

  precluding defense counsel’s question suggests that the court

  viewed the probative value of DeLeon’s expected answer as being

  outweighed by the danger of unfair prejudice and misleading the

  jury. And that conclusion — which we agree with — was based on

  the procedural posture in which the question was asked.

¶ 51   Evidence of a witness’s drug use is relevant because it bears

  on a witness’s perception and memory of an event about which the

  witness is testifying. See Dunham, ¶ 27; see also People v. Roberts,


                                    23
  37 Colo. App. 490, 491, 553 P.2d 93, 94 (1976) (noting that it is

  improper to question a witness about his or her drug addiction

  “merely for purposes of attacking the credibility of the witness”).

¶ 52   In this case, defense counsel had a prior opportunity to ask

  S.E. whether or not she had been under the influence of marijuana

  on the day in question. She did not do so. Instead, she asked a

  different witness, DeLeon, that question. And although DeLeon

  could have given a simple yes or no answer, as the trial court noted,

  and defense counsel acknowledged, DeLeon could not have spoken

  to the impact of the alleged marijuana consumption on S.E.’s

  perceptions or memory. Thus, based on the procedural posture in

  which defense counsel’s question was asked, DeLeon’s answer

  would have had little, if any, probative value.

¶ 53   In contrast, DeLeon’s expected answer carried with it the

  danger for unfair prejudice and misleading the jury. As the trial

  court concluded, absent any testimony connecting S.E.’s putative

  marijuana consumption to her perception of, or ability to

  remember, the events in question, the “jury w[ould] be left with

  [counsel’s] scenario that she had issues with smoking

  marijuana. . . . It’s just going to hang out there.” In other words,


                                    24
  without an explanation of the effects of the marijuana on that

  particular day, there was a danger that the jury would infer that (1)

  S.E. was a drug user; and (2) because she was a drug user, her

  testimony was generally less credible. And such an inference would

  have been improper because evidence of a witness’s “purported

  drug addiction” is inadmissible “merely for purposes of attacking

  the credibility of the witness.” Roberts, 37 Colo. App. at 491, 553

  P.2d at 94.

¶ 54   The propriety of the court’s CRE 403 ruling is reinforced by its

  statement to counsel that “if you want to do this, you can’t do it

  through impeachment, but you can bring it up in your

  case-in-chief.” This statement acknowledges that the probative

  value of the evidence of drug use would have been higher if the

  question had been asked of S.E., who would then have had an

  opportunity to explain the effect of any such drug use on her

  perception of, and ability to remember, the attempted murder.

¶ 55   In sum, based on the procedural posture in which it was

  asked, we discern no abuse of discretion by the trial court in

  precluding defense counsel from questioning DeLeon about S.E.’s

  alleged marijuana use.


                                    25
                           V. Conclusion

¶ 56   The judgment is affirmed.

       JUDGE TERRY and JUDGE BERGER concur.




                                   26